 Case 3:20-cv-03172-S-BN Document 14 Filed 01/04/21         Page 1 of 4 PageID 72



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

SHAUN D. JUSTICE, SR.,                   §
                                         §
             Plaintiff,                  §
                                         §
V.                                       §          No. 3:20-cv-3172-S-BN
                                         §
PSI-INTERTEK,                            §
                                         §
             Defendant.                  §

            MEMORANDUM OPINION AND ORDER GRANTING
             MOTION FOR LEAVE TO AMEND COMPLAINT

      Plaintiff Shaun D. Justice, Sr. brings this pro se sex discrimination action

against his employer. See Dkt. No. 3. His case has been referred to the undersigned

United States magistrate judge for pretrial management under 28 U.S.C. § 636(b)

and a standing order of reference from the presiding United States district judge.

And, because Justice paid the $400.00 filing fee, the Court previously cautioned him

that he must properly prove service as to the defendant or that the defendant has

waived service by January 19, 2021 to avoid dismissal under Federal Rule of Civil

Procedure 4(m). See Dkt. Nos. 8 & 10.

      Justice now moves for leave to amend his original complaint (filed October 19,

2020). See Dkt. No. 11. While he has not attached as an exhibit to his paper motion a

copy of the proposed amended complaint, as required by the Court’s rules, see N.D.

TEX. L. CIV. R. 15.1(a), the substance of the motion for leave appears to reflect his

amended allegations. And, given his pro se status, the Court will treat the motion

itself as the proposed amended complaint.
 Case 3:20-cv-03172-S-BN Document 14 Filed 01/04/21           Page 2 of 4 PageID 73



      Where neither Federal Rule of Civil Procedure 15(a)(1) allows for leave to

amend as a matter of course nor a court-imposed deadline by which to amend has

expired, see FED. R. CIV. P. 16(b)(4); Shepherd v. City of Shreveport, 920 F.3d 278, 287-

88 (5th Cir. 2019),

      [l]eave to amend must be “freely given when justice so requires.” FED. R.
      CIV. P. 15(a). “[U]nless there is a substantial reason, such as undue
      delay, bad faith, dilatory motive, or undue prejudice to the opposing
      party, the discretion of the district court is not broad enough to permit
      denial.” Martin’s Herend Imports, Inc. v. Diamond & Gem Trading
      United States of Am. Co., 195 F.3d 765, 770 (5th Cir. 1999) (internal
      quotations omitted). Similarly, “[a] district court may deny a proposed
      amendment for futility – meaning the amended complaint would fail to
      state a claim upon which relief could be granted.” Villarreal v. Wells
      Fargo Bank, N.A., 814 F.3d 763, 766 (5th Cir. 2016) (citing Stripling v.
      Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000)).

Petty v. Great West Cas. Co., 738 F. App’x 414, 414-15 (5th Cir. 2019) (per curiam)

(citation modified); see also Stem v. Gomez, 813 F.3d 205, 215-16 (5th Cir. 2016)

(“When an amended complaint would still ‘fail to survive a Rule 12(b)(6) motion,’ it is

not an abuse of discretion to deny the motion’” for leave to amend. (quoting Marucci

Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014)));

Wiggins v. La. State Univ. – Health Care Servs. Div., 710 F. App’x 625, 627 (5th Cir.

2017) (per curiam) (“Ordinarily, ‘a pro se litigant should be offered an opportunity to

amend his complaint before it is dismissed.’ Rule 15(a) provides that leave to amend

shall be ‘freely’ given ‘when justice so requires.’ ‘[T]he language of this rule “evinces

a bias in favor of granting leave to amend.”’ Granting leave to amend, however, is not



                                          -2-
 Case 3:20-cv-03172-S-BN Document 14 Filed 01/04/21           Page 3 of 4 PageID 74



required if the plaintiff has already pleaded her ‘best case.’ A plaintiff has pleaded

her best case after she is ‘apprised of the insufficiency’ of her complaint. A plaintiff

may indicate she has not pleaded her best case by stating material facts that she

would include in an amended complaint to overcome the deficiencies identified by the

court. Similarly, a district court need not grant a futile motion to amend. ‘Futility is

determined under Rule 12(b)(6) standards, meaning an amendment is considered

futile if it would fail to state a claim upon which relief could be granted.’” (citations

omitted)).

      There is no substantial reason to deny Justice leave to amend his complaint

under Rule 15(a)(2). The Court therefore GRANTS his motion and DIRECTS the

Clerk of Court to docket Dkt. No. 11 as the Amended Complaint.

      But, as the defendant has neither appeared nor defaulted, Federal Rule of Civil

Procedure 4’s service requirements apply to the Amended Complaint. And Justice

must properly serve the Amended Complaint on the defendant by the deadline

imposed by the Court and by Rule 4(m): January 19, 2021. Cf. U.S. Bank Nat’l Ass’n

v. Harris, No. 4:16-CV-00498-ALM-CAN, 2018 WL 4677809, at *1 (E.D. Tex. Mar. 14,

2018) (collecting cases, including Netzch Premier Techs. v. Puhler Feinmahltechnick

GmbH, No. 1:16-cv-781-WTL-MPB, 2016 WL 6573886, at *2 n.2 (S.D. Ind. Nov. 7,

2016) (“The Fifth Circuit has held that a party who has not appeared but is not yet

in default must be served additional pleadings in accordance with Rule 4.” (citing, in



                                          -3-
 Case 3:20-cv-03172-S-BN Document 14 Filed 01/04/21          Page 4 of 4 PageID 75



turn, Fluor Eng’rs & Constructors, Inc. v. S. Pac. Transp. Co., 753 F.2d 444, 449 n.7

(5th Cir. 1985) (“We find no authority directly on point, but we agree with the Norfolk

& Western’s suggestion that Rule 5(a) service is proper only after a party has

appeared in an action.”); 4B CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL

PRACTICE    AND   PROCEDURE § 1146 (4th ed.) (“[I]t is clear that amended or

supplemental pleadings must be served on parties who have not yet appeared in the

action in conformity with Rule 4.”)))), rec. adopted, 2018 WL 4677800 (E.D. Tex. Apr.

4, 2018).

      SO ORDERED.

      DATED: January 4, 2021



                                        _________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                         -4-
